DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is rejected because it does not end in a period and therefore it is not clear if something has been omitted from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,9,10,13-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mizutani, U.S. Pat. App. Pub. No. 2012/0179849 A1.
As per claim 1, Mizutani shows a communications system for an industrial process (paragraph [0003]), the communications system comprising: a master controller (20); and a plurality of slave modules connected in series with the master controller (30,40/50), the plurality of slave modules comprising: an initial slave module (I/O unit 30 closest to the master 20); and a terminal slave module (40/50); wherein the master controller is configured to: store a communication schedule that defines an ordered sequence of messages and identifiers associated with each of the messages (paragraph [0038] where the memory 24c stores the transmissions and unique transaction IDs in a table which is read by the controller 24d according to the execution timing of ASIC 24); transmit the messages with the identifiers in a downstream direction through the initial slave module to the terminal slave module according to the communication schedule (paragraph [0038]); and receive return messages originating from the terminal slave module and transmitted by the terminal slave module in an upstream direction through the initial slave module to the master controller (paragraph [0040] wherein the slaves, including the terminal slave 40/50 sends responses upstream to the master); wherein the initial slave module is configured to: receive downstream messages (paragraph [0034,0039]); identify, based on the identifiers included in the downstream messages, whether the downstream messages are associated with response information from the initial slave module (paragraph [0034,0039] “if it is a transmission frame addressed to that unit, then predetermined processing is executed based on the data transmitted with the transmitted frame.”); and insert the response information into upstream messages having identifiers corresponding to the message identifiers in the downstream messages (paragraph [0040] “The transaction ID appended to the received transmission frame is appended to this ACK frame. Thus, taking the transaction ID as a key, the CPU unit 20 recognizes to which transmission request the received ACK frame belongs.”); and wherein the terminal slave module is configured to: receive the downstream messages (paragraph [0034,0039-0041] where the terminal slave 40/50 receives downstream messages just like the other slave devices); generate the upstream messages having the identifiers that correspond to the identifiers included in the downstream messages (paragraph [0040] as above); and transmit the upstream messages in the upstream direction (paragraph [0040] as noted above). Mizutani shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Mizutani also shows that the plurality of slave modules further include one or more intermediate slave modules connected between the initial slave module and the terminal slave module (fig.1, slave 30 located between the first slave 30 and the terminal slave 40/50); wherein the master controller is configured to: transmit the messages with the identifiers in the downstream direction through the initial slave module and the one or more intermediate slave modules to the terminal slave module according to the communication schedule (paragraphs [0034,0038,0041]); and receive the return messages originating from the terminal slave module and transmitted by the terminal slave module in the upstream direction through the one or more intermediate slave modules and the initial slave module to the master controller (paragraphs [0034,0040]); and wherein the one or more intermediate slave modules are configured to: receive the downstream messages; identify, based on the identifiers included in the downstream messages, whether the downstream messages are associated with response information from the respective slave module (paragraph [0039]); and insert the response information into the upstream messages having identifiers corresponding to the message identifiers in the downstream messages (paragraph [0040]). Mizutani shows all of the elements recited in claim 2.
As for claim 3, the argument for claim 1 applies. Mizutani also shows that each of the plurality of slave modules comprises: a first transceiver configured to receive and transmit the downstream messages (31b,31a or 41b,41a); and a second transceiver configured to receive and transmit the upstream messages (31d,31c or 41d,41c). Mizutani shows all of the elements recited in claim 3.
As for claim 4, the argument for claim 1 applies. Mizutani also shows that the terminal slave module is further configured to: identify, based on the message identifiers included in the downstream messages, whether the downstream messages are associated with response information from the terminal slave module (paragraph [0034,0039]); and  23insert the response information into the upstream messages having the message identifiers that correspond to the downstream messages (paragraphs [0034,0040]). Mizutani shows all of the elements recited in claim 4.
As for claim 5, the argument for claim 1 applies. Mizutani also shows that the identifiers associated with each of the messages comprise schedule identifiers indicating locations of the messages within the ordered sequence of messages defined by the communication schedule (paragraph [0056] “Moreover, the node numbers of the slave units are set to be rising from the side of the master unit. Thus, the node number #1 is the slave unit that is closest to the master unit…). Mizutani shows all of the elements recited in claim 5.
As for claim 9, the argument for claim 1 applies. Mizutani also shows that the master controller is configured to determine the communication schedule (paragraphs [0042,0048]). Mizutani shows all of the elements recited in claim 9.
As for claim 10, the argument for claim 1 applies. Mizutani also shows that the master controller is configured to transmit the identifiers associated with the messages as message headers, the messages further including message payload information corresponding to one or more of the plurality of slave modules (paragraphs [0034,0038]). Mizutani shows all of the elements recited in claim 10.
As per claim 13, Mizutani shows a method for communicating in a communication system that includes a master controller and a plurality of slave modules connected in series with the master controller, the method comprising: transmitting, according to a communication schedule stored in memory of the master controller, downstream messages and identifiers of the downstream messages in a downstream direction from the master controller through an initial slave module to a terminal slave module (paragprahs [0034,0038]); receiving the downstream messages at each of the plurality of slave modules as the messages are passed downstream (paragraphs [0034,0039]); identifying, by each of the plurality of slave modules based on the identifiers included in the downstream messages, downstream messages that are associated with response information from the respective slave module (paragraphs [0034,0039]); receiving the downstream messages at the terminal slave module (paragraphs [0034,0039]); generating, by the terminal slave module, upstream messages having identifiers that correspond to the identifiers included in the downstream messages (paragraphs [0034,0040]); transmitting the upstream messages from the terminal slave module in an upstream direction through the initial slave module to the master controller (paragraphs [0034,0040]); inserting, by the plurality of slave modules, the response information into upstream messages having identifiers corresponding to the downstream messages identified as associated with response information from the respective slave module (paragraphs [0034,0040]); and receiving the upstream messages at the master controller (paragraphs [0034,0040]). Mizutani shows all of the steps recited in claim 13.
As for claim 14, the argument for claim 13 applies. Mizutani also shows that transmitting the downstream messages and the identifiers of the downstream messages in the downstream direction from the master controller through the initial slave module to the terminal slave module comprises transmitting the downstream messages and the identifiers of the downstream messages in the downstream direction from the master controller through the initial slave module and one or more intermediate slave modules connected between the initial slave module and the terminal slave module to the terminal slave module (paragraphs [0034,0039-0041]); and  26wherein transmitting the upstream messages from the terminal slave module in the upstream direction through the initial slave module to the master controller comprises transmitting the upstream messages from the terminal slave module in the upstream direction through the one or more intermediate slave modules and the initial slave module to the master controller (paragraphs [0034,0040]). Mizutani shows all of the steps recited in claim 14.
As for claim 15, the argument for claim 13 applies. Mizutani also shows that receiving and transmitting the downstream messages by each of the plurality of slave modules comprises receiving and transmitting the downstream messages using a first transceiver of a respective one of the plurality of slave modules; and wherein receiving and transmitting the upstream messages by the plurality of slave modules comprises receiving and transmitting the upstream messages using a second transceiver of a respective one of the plurality of slave modules (paragraphs [0034,0038-0041]). Mizutani shows all of the steps recited in claim 15.
As for claim 16, the argument for claim 13 applies. Mizutani also shows that the identifiers associated with each of the messages comprise schedule identifications indicating locations of the messages within the ordered sequence of messages defined by the communication schedule (paragraphs [0038,0042,0048]). Mizutani shows all of the steps recited in claim 16.
As for claim 20, the argument for claim 13 applies. Mizutani also shows determining the communication schedule by the master controller (paragraphs [0038,0042,0048]). Mizutani shows all of the steps recited in claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani in view of Fukuda et al., U.S. Pat. App. Pub. No. 2010/0023657 A1.
As for claim 11, the argument for claim 1 applies. Mizutani also shows identifying the relative order of the plurality of slave modules in the series connection (paragraph [0056]). Mizutani does not directly show identifying identity of each of the slave modules during an initialization phase of the communication system.
Fukuda shows a master-slave system with multiple slaves coupled by to the master by a daisy chain serial bus. Fukuda shows an initialization phase to assign IDs to the slaves based on their relative distance from the host/master (fig.4 and paragraphs [0059-0064] the nearest slave is set to ID #1 and then as the signal is passed on down the line the slaves take the next higher number in sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to assign IDs to the slaves in ascending order at an initialization phase as shown by Fukuda in the system of Mizutani (which shows slave IDs that are in ascending order relative to distance from the slave) in order to assign a way to identify each of the slave devices.

As for claim 21, the argument for claim 13 applies. Mizutani also shows identifying the relative order of the plurality of slave modules in the series connection (paragraph [0056]). Mizutani does not directly show identifying identity of each of the slave modules during an initialization phase of the communication system.
Fukuda shows a master-slave system with multiple slaves coupled by to the master by a daisy chain serial bus. Fukuda shows an initialization phase to assign IDs to the slaves based on their relative distance from the host/master (fig.4 and paragraphs [0059-0064] the nearest slave is set to ID #1 and then as the signal is passed on down the line the slaves take the next higher number in sequence).
It would have been obvious to one of ordinary skill in the art at the time of filing of the application to assign IDs to the slaves in ascending order at an initialization phase as shown by Fukuda in the system of Mizutani (which shows slave IDs that are in ascending order relative to distance from the slave) in order to assign a way to identify each of the slave devices.

Allowable Subject Matter
Claims 6-8,12,17-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Yan et al. shows a master/slave daisy chained communication system.
Meyer et al. also shows a daisy-chained master/slave system.
Owen et al. shows devices connected by a two-way daisy chain connection.
Aoyama et al. shows upstream and downstream daisy-chained slaves and a master.

The examiner has considered the Written Opinion issued in the corresponding PCT application. While the examiner believes that the reference applied also anticipates the claims as set forth, it is believed that the rejection set forth above is a better match to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186